DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “pipping” is not a recognized term. It is assumed for purposes of examination that this is a typographical error and the correct term is “piping”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yeung (US Pub. 2003/0127060 A1).
Regarding claim 1, Yeung discloses an animal transport device comprising: 
an upper portion hingedly attached to a main body (Fig. 1, mesh window 86 attaches to enclosure 12); 
5wherein the upper portion further comprises: 
a zipper to secure at least one top of the device (Fig. 1, mesh window 86 comprises a zipper around its perimeter); 
a fabric loop attached to a D-ring (Fig. 1, d-rings 52 are attached to enclosure 12 with a fabric loop); 
at least one layered fabric surrounding a 10plurality of zippers (Fig. 1, multiple zippers are shown which fasten mesh window 86 to enclosure 12); 
a buckle and a securing device for engaging the buckle (Fig. 2, buckles 62); 
and wherein the main body further comprises: 
at least one breathable opening located at the 15front of the main body (Fig. 1, mesh window 86);
 at least one shoulder strap (Fig. 1, shoulder strap 50); 
and a plurality of materials areas selected from the group consisting of white mesh, light gray fabric, and light gray webbing (Pg. 2, [0029], lines 1-8: “The transport of carrier 10 may be accomplished by at least three separate systems, which may be used individually or in concert. As seen in FIG. 1, two rows of handle webbing 42 are secured to front and back of carrier 10 along the lower portions of top 20. Webbing 42 is sewn or stitched directly to floor 14 and lower portion of top 20 and is further secured by a rivet 44 at the point where it detaches from top 20”).
Regarding claim 2, Yeung discloses the at least one breathable opening is removably attached to the main body (Fig. 1, mesh window 86 is at least partially releasable from enclosure 12 by virtue of having a zipper).
Regarding claim 3, Yeung discloses the upper portion further comprises at least one breathable and rollable layered fabric surrounding at least one zipper (Fig. 1, mesh window 86).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Pub. 2003/0127060 A1) in view of Johnson (US Pub. 6,701,871 B1).
Regarding claim 4, Yeung discloses the claimed invention except for as taught by Johnson, the buckle is placed over the zipper and a first part of the buckle and a second part of the buckle are connected via a clasp as to hold the device securely while a pet is inside the device (Fig. 2, female clasp 40 and male clasp 42 comprise a buckle which is the closure mechanism for the bag).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal transport device of Yeung to include the securing buckle of Johnson for redundancy.
Regarding claim 5, Yeung as modified by Johnson discloses the claimed invention in addition to as taught by Johnson, there are gaps between the buckle and at least one strap as to allow the buckle to rest upon the zipper without strain (Fig. 2, there is a gap between the two buckle components when they are not fastened together and therefore a gap between the buckle and its opposing strap).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Pub. 2003/0127060 A1) in view of Bindi (US Pub 2014/0196668 A1).
Regarding claim 6, Yeung discloses the claimed invention except for as taught by Bindi, the device 15further comprises a plastic rod pipping at the top of the device, surrounding the zipper (Pg. 5, [0051]: “As illustrated via the cut-away drawing of FIG. 7A, inside of the bag 700, a plurality of stabilizing bars, rods, or wires (720, 722) are positioned to extend along length "H" from a front portion 760 to a back portion 770. The bars, rods, or wires (720, 722) may be dowels or wires made from wood, plastic, or any of a variety of materials and operate to help maintain the bag shape and increase stability when an animal is contained within the bag 700. In an alternative embodiment, the bars, rods, or wires (720, 722) may be a stable rod, wire, or a moldable, flexible wire that extends around all or a portion of the bag”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal transport device of Yeung to include the reinforcing rods of Bindi to prevent the bag from collapsing in on itself.
Yeung as modified by Bindi does not disclose the device 15further comprises a 4mm plastic rod. It would have been an obvious matter of design choice to designate the thickness of the rod to 4mm to achieve a suitable degree of structural integrity, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Pub. 2003/0127060 A1) in view of Redli (US Pub. 2014/0263517 A1).
Regarding claim 7, Yeung discloses the claimed invention except for as taught by Redli, the device further comprises a water supply kit and a water supply hole (Fig. 1, water bladder 40 comprises a pouch, a straw, and a filling hole).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the animal transport device of Yeung to include the water supply kit of Redli because animals need frequent watering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642